                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5
                                Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                David H. Krieger, Esq.
                      10        Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                      11        8985 S. Eastern Ave., Suite 350
                                Las Vegas, NV 89123
                      12        Phone: (702) 880-5554
                                Fax: (702) 385-5518
                      13
                                Email: dkrieger@hainesandkrieger.com
                      14
                                Attorneys for Plaintiff
                      15
                                                                UNITED STATES DISTRICT COURT
                      16
                                                                    DISTRICT OF NEVADA
                      17

                      18
                                MIRA PEEBLES,                                   Case No. 2:19-cv-01746-RFB-VCF
                      19
                                                   Plaintiff,                   STIPULATION TO DISMISS AMERICAN
                      20                                                        HONDA FINANCE CORP WITH
                                       v.                                       PREJUDICE
                      21
                                SELECT PORTFOLIO SERVICING, INC.;               Complaint filed: October 8, 2019
                      22        AMERICAN HONDA FINANCE CORP.;
                                EQUIFAX INFORMATION SERVICES
                      23        LLC; and TRANS UNION LLC,

                      24                           Defendants.

                      25

                      26               PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      27
                                the parties have stipulated to the dismissal of Defendant American Honda Finance Corp., from the
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                above captioned action, with prejudice. Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.
                                       Dated January 15, 2020
                         3
                                 KNEPPER & CLARK LLC                              WILSON ELSER MOSKOWITZ EDELMAN &
                         4                                                        DICKER LLP
                                 /s/ Shaina R. Plaksin
                         5                                                        /s/ Chad C. Butterfield
                                 Matthew I. Knepper, Esq.
                         6       Nevada Bar No. 12796                             Chad C. Butterfield, Esq.
                                 Miles N. Clark, Esq.                             Nevada Bar No. 10532
                         7       Nevada Bar No. 13848                             300 South Fourth Street, 11th Floor
                                 Shaina R. Plaksin, Esq.                          Las Vegas, NV 89101
                         8       Nevada Bar No. 13935                             Email: chad.butterfield@wilsonelser.com
                                 5510 So. Fort Apache Rd, Suite 30
                         9
                                 Las Vegas, NV 89148                              Counsel for Defendant
                      10         Email: matthew.knepper@knepperclark.com          American Honda Finance Corp.
                                 Email: miles.clark@knepperclark.com
                      11         Email: shaina.plaksin@knepperclark.com
                      12         HAINES & KRIEGER LLC
                                 David H. Krieger, Esq.
                      13
                                 Nevada Bar No. 9086
                      14         8985 S. Eastern Avenue, Suite 350
                                 Las Vegas, NV 89123
                      15         Email: dkrieger@hainesandkrieger.com
                      16         Counsel for Plaintiff
                      17         CLARK HILL PLLC                                  WRIGHT FINLAY & ZAK, LLP
                      18
                                 /s/ Jeremy J. Thompson                           /s/ Ramir M. Hernandez
                      19         Jeremy J. Thompson, Esq.                         R. Samuel Ehlers, Esq.
                                 Nevada Bar No. 12503                             Nevada Bar No. 9313
                      20         3800 Howard Hughes Parkway, Suite 500            Ramir M. Hernandez, Esq.
                                 Las Vegas, NV 89169                              Nevada Bar No. 13146
                      21
                                 Email: jthompson@clarkhill.com                   7785 W. Sahara Avenue, Suite 200
                      22                                                          Las Vegas, NV 89117
                                 Counsel for Defendant                            Email: sehlers@wrightlegal.net
                      23         Equifax Information Services LLC                 Email: rhernandez@wrightlegal.net
                      24                                                          Counsel for Defendant
                                                                                  Select Portfolio Servicing, Inc.
                      25

                      26

                      27

                      28
                                                                             2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                QUILLING SELANDER LOWNDS WINSLETT &
                         1
                                MOSER, P.C.
                         2
                                /s/ Jennifer R. Bergh
                         3      Jennifer R. Bergh, Esq.
                                Nevada Bar No. 14480
                         4      6900 N. Dallas Parkway, Suite 800
                         5      Plano, TX 75204
                                Email: jbergh@qslwm.com
                         6
                                ALVERSON TAYLOR & SANDERS
                         7      Trevor Waite, Esq.
                                Nevada Bar No. 13779
                         8      6605 Grand Montecito Parkway, Suite 200
                                Las Vegas, NV 89149
                         9      Email: twaite@alversontaylor.com
                      10        Counsel for Defendant
                                Trans Union LLC
                      11
                                                                    ORDER GRANTING
                      12
                                    STIPULATION TO DISMISSAL OF AMERICAN HONDA FINANCE CORP.,
                      13
                                                                    WITH PREJUDICE
                      14

                      15
                                     IT IS SO ORDERED.
                      16                                              ________________________________
                                                                    _________________________________________
                      17                                              RICHARD
                                                                    UNITED       F. BOULWARE,
                                                                            STATES  DISTRICT COURTII JUDGE
                                                                      UNITED STATES DISTRICT JUDGE
                      18
                                                                    DATED
                                                                     DATEDthisthis
                                                                                ____  day
                                                                                   16th   ofof
                                                                                        day  _________   2020.
                                                                                               January, 2020.
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                            3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
